Citation Nr: 0920225	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  93-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include as secondary to service- 
connected disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to June 24, 2006.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) beginning June 24, 2006.  
.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in March 2001.  The case 
was previously before the Board in October 2003 and June 
2008.  Numerous other issues were considered by the Board in 
those decisions, but only the two issues listed above remain 
for appellate consideration.  As relevant here, the Board 
remanded the case in June 2008 to obtain a psychiatric 
examination of the Veteran that fully complied with its 
earlier remand instructions.  That development has been 
completed, to the extent possible, and the case is now ready 
for final appellate review.  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
Veteran's current psychiatric disorder was not manifest 
during service or within one year after his separation from 
service, and is not otherwise due to service.  

2.  The greater weight of the evidence shows that the 
Veteran's current psychiatric disorder was not caused by or 
aggravated by his service-connected disabilities.  

3.  The Veteran was not precluded from obtaining and 
retaining substantially gainful employment due to his 
service-connected disabilities prior to June 24, 2006.  

4.  Beginning June 24, 2006, the Veteran is precluded from 
obtaining and retaining substantially gainful employment due 
to his service-connected disabilities.  

CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
chronic acquired psychiatric disorder, to include as 
secondary to service-connected disability.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).  

2.  The veteran was not individually unemployable by reason 
of service-connected disabilities prior to June 24, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2008).  

3.  Beginning June 24, 2006, the veteran is individually 
unemployable by reason of service-connected disabilities 
prior to June 24, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 4.16, 
4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

A.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Service connection has been established for bilateral high 
frequency sensorineural hearing loss, lumbar spine herniated 
disc with paravertebral myositis, and bilateral 
chondromalacia patella.  

First, the Board notes that the Veteran's service treatment 
records, including the report of his separation examination, 
are completely silent for any complaints, diagnosis, or 
treatment for any psychiatric disorder.  

The report of a VA compensation examination in September 1979 
states that there were no current manifestations of a 
psychiatric disorder.  

The post-service treatment records contain the report of a 
psychiatric evaluation by a private physician in April 1990.  
The examiner noted that he had treated the Veteran since 
November 1989.  He reported the Veteran's symptoms as 
insomnia, nightmares, forgetfulness, inability to 
concentrate, aggressiveness and destructiveness at home, 
hearing voices calling him, thinking that everyone was 
against him, and thinking of killing himself.  On 
examination, the Veteran's mood was depressed, and his affect 
was blunted.  He displayed low self esteem and multiple 
somatization.  The examiner noted poor control of aggressive 
impulses, persecutory delusions, hallucinations, and suicidal 
ideation; concentration, attention, intellectual functioning, 
and judgment were also all poor.  The diagnosis was 
undifferentiated type schizophrenia.  He indicated that the 
Veteran had sustained multiple injuries in service and, in 
1987, had sustained another work accident and had not been 
able to work since then.  The examiner considered him to be 
totally and permanently disabled from a psychiatric point of 
view.  

The same private psychiatrist again wrote in October 1991, 
stating that the Veteran suffered from schizophrenia, 
undifferentiated type, related to an in-service parachute 
jump accident.  In the report, the physician stated that he 
had treated the Veteran for his psychiatric condition since 
November 1989, and that the Veteran suffered from anxiety, 
insomnia, nightmares, poor memory and concentration, and 
aggressive behavior.  He also stated that the Veteran 
suffered from auditory hallucinations, persecutorial 
delusions, low self esteem, and suicidal and homicidal 
ideation.  Although the report lists a great many symptoms 
that the Veteran was experiencing, the report does not convey 
any specific examples of such things as the content of 
nightmares, hallucinations, delusions, or the basis of his 
anxiety.  While the physician concluded that the Veteran's 
psychiatric disability was related to service, the record is 
short on an explanation for that conclusion.  

The record also contains the report of a May 1997 VA 
psychiatric examination, followed by another psychiatric 
examination in July 1997 by a Board of three psychiatrists.  
These two examinations detail the Veteran's complaints of 
inadequate medical treatment following an in-service 
parachute jump accident, of the destruction of medical 
evidence of the seriousness of his injuries from this 
accident, and of his persecution by his company commander 
during active service.  The examiners found that the most 
apparent symptom that the Veteran displayed was anger, both 
for alleged mistreatment in service and for his financial and 
personal situation following service.  The Board of 
psychiatrists in July 1997 concluded that the Veteran 
primarily had a personality disorder, and definitely was not 
schizophrenic.  The psychiatrists further concluded that the 
Veteran had not shown the manifestations of a chronic 
psychiatric disability related to service or to his physical 
condition.  The diagnosis was depression, not otherwise 
specified, and borderline personality; the psychiatrists 
indicated that the depression was secondary to the Veteran's 
personality disorder.  

A private psychiatrist evaluated the Veteran in November 
1997.  The report is incomplete, but the examiner recorded 
symptoms similar to those noted in 1991; chronic 
undifferentiated schizophrenia with depressive traits was 
diagnosed.  

In July 2000, a VA fee basis physician evaluated the Veteran.  
He diagnosed chronic severe major depression with psychotic 
features, chronic back myositis, degenerative joint disease 
both knees, and bilateral hearing loss.  He wrote that the 
Veteran 

is always found to be depress[ed], ill 
humored, aggressive, with sleep problems, 
insomnia and hypersomnia, destructive, 
always lonesome, with intolerance and low 
frustrations levels [sic], with suicidal 
ideation, feels useless, worthless, a 
burden to his relatives, with faulty 
interpersonal relations, hopeless with 
lack of motivation, no desire in living 
[sic], no joy, in anhedonia, anorexic, 
forgetful, lack of interest in his 
surroundings, and occasional homicidal 
ideas, hears voices telling his name, no 
sex due to back pain.  This patient is 
suffering from major depression secondary 
and due to his physical service conected 
[sic] condition and for this reason 
should be considered service conected 
[sic] also.  

A VA general medical examiner evaluated the Veteran in March 
2001 and noted that he was alert, coherent, relevant, 
cooperative, well oriented, and in acute distress.  No 
psychiatric diagnosis was listed.  

The above fee basis physician again evaluated the Veteran in 
May 2002.  Referencing his July 2000 report, he wrote that 

Since our last report patient has 
continued being markedly depress[ed], 
insomnic [sic], with low tolerance and 
low frustrations levels [sic], with 
suicidal ideation, worthless, hopeless, 
death wishes, without any motivation, 
lonesome, forgetful, lack of interest in 
his surroundings in constant anhedonia 
with multiple somatics aches [sic], 
having no sex, and with occasional 
homicidal ideas.  Far beyond any 
reasonable doubt patient [sic] mental 
condition is due to and is directly 
related to his multiple service connected 
conditions and for this reason is service 
connec [sic] in nature also.  

Another private psychiatrist (the author of the November 1997 
report, above) also evaluated the Veteran in May 2002.  That 
examiner indicated that he had first seen the Veteran in 
September 1997, but that the first sign of the Veteran's 
illness had been in 1977.  He stated that the Veteran was 
taking Prozac, Thorazine, Cogentin, and Restoril.  The 
examiner recorded psychiatric symptoms similar to those 
previously noted.  He did not relate the symptoms to any of 
the Veteran's service-connected disabilities.  

A social worker conducted an unannounced VA field survey in 
June 2002.  The Veteran was not home at the time of the 
visit, reportedly due to a medical appointment.  He and his 
wife were later interviewed individually at the social 
worker's office.  They both essentially reiterated the 
symptoms previously noted by the fee basis physician.  A 
neighbor was also interviewed who stated that the Veteran 
mostly stayed at home and kept busy at home doing all kinds 
of home chores and taking his children to school.  The 
neighbor indicated that he observed that the Veteran's 
behavior was normal, but that he did not converse with him.  

A VA compensation examination was also conducted in July 
2002.  The diagnoses were dysthymia and borderline 
personality disorder.  The examiner, based on all 
documentation, records, and evaluations, considered the fee 
basis psychiatrist's May 2002 report speculative.  The 
examiner added that the opinions given in the May 1997 VA 
examination report "remain."

The Veteran has submitted the report of an evaluation by his 
private psychiatrist in March 2003.  The examiner recorded 
the Veteran's report of the incident in service when he fell, 
sustaining injuries to his back and knees.  The Veteran 
reported that, following the incident, he was the object of 
ridicule by fellow soldiers and began to present symptoms of 
worthlessness, insomnia, marked worry, anorexia, 
irritability, wishing he were dead, and feeling watched and 
followed.  He stated that those symptoms had continued over 
the years.  The examiner indicated that the Veteran would 
spend most of the day with his wife while she was doing her 
chores, helping with such chores as taking the soiled clothes 
to the washing machine, washing a few dishes, or dusting.  He 
would get along poorly with his neighbors and friends.  On 
Axis I, the examiner diagnosed major depression, recurrent 
episode, severe with mood congruent psychotic features; on 
Axis II, he listed pain and weakness in both knees, lumbar 
disc disease, decreased hearing, and myopia, with chronic 
arthritis on Axis IV.  He concluded that the Veteran was a 
severely depressed individual "whose conditions began while 
he was in the Armed Services."  

In November 2005, the Veteran underwent another private 
psychiatric evaluation.  The examiner set forth his 
psychiatric history, essentially as described above.  A 
diagnosis of paranoid schizophrenia with depressive features 
was listed.  The examiner did not comment on the date of 
onset of the psychiatric disorder, nor did he relate it to 
his service-connected disabilities.  

A VA psychiatric compensation examination was conducted in 
June 2006.  The examiner reviewed the Veteran's claims file, 
including the records of his private psychiatrists.  The 
examiner noted the Veteran's trouble sleeping and nightmares 
that were reportedly related to an accident during service 
when he fell during a parachute jump, as well as 
irritability, low tolerance of crowds, and tension, all of 
which reportedly started after the accident.  The examiner 
noted that the Veteran was service-connected for bilateral 
hearing loss, bilateral chondromalacia patella, and lumbar 
paravertebral myositis.  She concluded that the depressive 
disorder was not "caused by or a result of" the Veteran's 
service-connected disabilities, and that it is not related to 
incidents in service, nor did it have its onset within one 
year after discharge.  In her rationale, she noted that there 
was no evidence of any psychiatric manifestations, diagnosis, 
or treatment during service and that the Veteran began 
psychiatric care in 1989, 10 years after his separation from 
service.  She also noted that one private psychiatrist had 
"failed to establish a relation" between the Veteran's 
psychiatric disorder and the Armed Forces, and that the fee 
basis psychiatrist had "failed to establish a relationship" 
between the service connected conditions and the psychiatric 
illness, which she diagnosed as depressive disorder NOS.  The 
examiner added that, while a private psychiatrist had 
diagnosed schizophrenia, there was "no evidence of psychotic 
symptoms at the present time, nor of disorganized and/or 
psychotic [manifestations] in the past."  

In August 2007, a VA psychiatric consultation was obtained by 
a psychiatrist and a clinical psychologist to evaluate the 
Veteran for posttraumatic stress disorder (PTSD).  The 
examiners reviewed the Veteran's treatment records and his 
current reported symptoms, and they diagnosed depressive 
disorder NOS.  They did not comment on the etiology of the 
psychiatric disorder, however.  

Noting that the June 2006 VA examiner had addressed all 
opinions that had been requested in the Board's previous 
remand, except for the question of the likelihood that any 
current psychiatric disorder was aggravated by a service-
connected disability, the Board again remanded the case in 
June 2008 to schedule the Veteran for another examination to 
obtain the missing opinion.  

The Veteran was again examined by a VA psychiatrist in 
September 2008.  The examiner reviewed the claims file, 
including all of the previous medical opinions set forth 
above.  She diagnosed depressive disorder NOS and concluded 
that the Veteran's depressive disorder "is not due, related 
or aggravated by incidents in service, nor did it had [sic] 
its onset within one year after dischaege [sic]."  The 
examiner further commented that she

found no evidence in the service medical 
records, no evidence, sign, symptoms, 
treatment or diagnosis for a mental or 
emotional condition during the service, 
as per Veteran he started treatment 10 
years after his military discharge.  
Veteran had given diferrent [sic] 
versions of the same event that he 
described as the genesis of his mental 
illness.  As evidenced in all evaluations 
the Veteran's version had been changing.  
In our examination Veteran was vague 
concerning this information.  Theres 
[sic] no evidence in any of the documents 
reviewed that could establish a link or 
relation between the disorder, the 
service and [service-connected] 
conditions.  Veteran has had differnt 
[sic] diagnoses along his private 
psychiatric treatment, including 
schizophrenia.  I agree with the 
evaluations and opinions of the other VA 
psychiatrists that already evaluated 
Veteran (May 1997, Jul[y] 2002, and Jul[y 
]2006).  This depressive condition began 
manifestation [sic] in 1989, after a 
financial crisis.  I believe that this 
condition is not related to the service.  

I would have to resort to mere 
speculation to indicate the degree in 
which his [service-connected] conditions 
aggravated this Veteran's depressive 
disorder.  

The Veteran was seen in the clinic by a VA psychiatrist in 
January 2009 and April 2009.  The examiner listed diagnoses 
of depressive disorder NOS and PTSD.  He did not comment on 
the etiology of either disorder.  

Initially, the Board concludes that the evidence does not 
establish that the Veteran incurred a chronic acquired 
psychiatric disorder in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The greater weight of the evidence shows 
that his current psychiatric disorder began several years 
after his separation from service and is not related to the 
incident he has described as having occurred in service.  
Although a private psychiatrist stated in October 1991 that 
the Veteran's schizophrenia was related to service, that 
opinion was not based on a review of relevant records and is 
greatly outweighed by the well-supported opinion by the Board 
of VA psychiatrists in July 1997.  Further, the diagnosis of 
schizophrenia has subsequently shown to have been erroneous.  
The Board also finds that the March 2003 statement by another 
private psychiatrist is likewise entitled to little probative 
weight, since it too was based primarily on facts provided by 
the Veteran which have been previously been found to be 
inaccurate.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Moreover, the well-supported opinions by VA 
psychiatrists in June 2006 and September 2008 also stated 
that the Veteran's current depressive disorder was not 
related to his period of service.  

However, the Veteran's primary contention during this appeal 
is that his current psychiatric disorder was caused by or 
aggravated by his service-connected physical disabilities.  

The Board observes that the fee basis examiner's opinions in 
July 2000 and May 2002 are conclusory and contain no 
rationale for the examiner's statement that the Veteran's 
major depression is due to his service-connected 
disabilities.  

On the other hand, the July 1997 Board of psychiatrists 
indicated that the Veteran's depression was due to his 
borderline personality disorder.  They stated that the 
Veteran had not shown manifestations of a psychiatric 
disorder that was related to his "physical condition."  The 
psychiatrists indicated that the Veteran displayed a great 
deal of anger and resentment regarding the alleged events in 
service, and alleged that the information in the service 
treatment records had been changed was not true; the 
psychiatrists noted that neither allegation could be 
sustained.  

However, the opinion by a VA examiner in June 2006 
specifically indicates that the Veteran's current depressive 
disorder was not caused by his service-connected 
disabilities.  Further, the September 2008 medical opinion 
that was obtained pursuant to the Board's remands also 
specifically indicated that there was no evidence of a link 
between the psychiatric disorder and the service-connected 
disabilities.  In support of her conclusion, though, the 2008 
examiner noted that the Veteran's depressive condition began 
in 1989 after a financial crisis.  

Weighing the several medical opinions as to whether the 
Veteran's service-connected disabilities caused his current 
psychiatric disorder, the Board finds that the opinion by VA 
examiner in September 2008 outweighs the statements by all of 
the other examiners (even those by the other VA physicians).  
That examiner provided rationale for her opinion.  Opinions 
that are supported by adequate rationale have more probative 
value than those that are not so supported.  Further, 
although the opinions of several other VA physicians are 
conclusory, each of those physicians (as well as the 
September 2008 psychiatrist) reviewed the entire claims file, 
whereas the fee basis examiner did not.  To that extent, they 
too have more probative value than those of the fee basis 
examiner.  

The only medical evidence that specifically addresses the 
question of whether the Veteran's current psychiatric 
disorder was aggravated by his service-connected disabilities 
is the report of the September 2008 VA examiner.  
Unfortunately, that examiner was unable to provide a definite 
opinion either way, stating that doing so would require 
resort to speculation.  The Court also has held that where 
the physician is unable to provide a definite causal 
connection, the opinion constitutes what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

In light of the September 2008 examiner's statement, the 
Board finds that further attempts to obtain an opinion 
regarding the question of aggravation would be fruitless.  
Accordingly, the Board finds that there is no medical 
evidence that tends to establish that the Veteran's service-
connected disabilities aggravated his current psychiatric 
disorder.  Service connection on that basis is not 
established.  The Board also finds that the greater weight of 
the medical evidence shows that the Veteran's service-
connected disabilities did not cause his current psychiatric 
disorder.  

Therefore, the Board concludes that the criteria are not met 
for service connection for a chronic acquired psychiatric 
disorder as secondary to the Veteran's service-connected 
disabilities.  38 C.F.R. § 3.310.  

For all the foregoing reasons, the claim for service 
connection for a chronic acquired psychiatric disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B.  TDIU

A TDIU is in the nature of an increased rating.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The record must reflect some factor which takes his/her case 
outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he/she can find 
employment.  Moreover, there is no statute or regulation 
which requires VA to conduct a job market or employability 
survey to determine whether a claimant is unemployable as a 
result of one or more service-connected disabilities.  See 
Gary v. Brown, 7 Vet. App.  229 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Service connection is currently in effect for bilateral 
sensorineural hearing loss, rated 40 percent disabling; 
lumbar spine bulging and herniated disc with paravertebral 
muscle spasms-myositis, chondromalacia of the right patella, 
and chondromalacia of the left patella.  Each of the last 
three disabilities was rated 10 percent prior to June 2006 
and 40 percent beginning in June 2006.  Prior to June 2006, a 
combined rating of 60 percent was in effect.  Beginning in 
June 2006, the Veteran's combined disability rating has been 
90 percent.  

Thus, the percentage criteria of § 4.16 were met beginning in 
June 2006.  Prior to June 2006, however, they were not met.  

The record shows that the Veteran completed three years of 
college-level education.  He has indicated that he 
subsequently received no additional training.  He stated on 
his claim for a TDIU that he had worked as a window maker 
until 1988, and he has apparently not worked since that time.  
The Veteran also indicated on that form that it was his 
psychiatric disorder that prevented him from securing or 
following any substantially gainful employment.  

Review of the post-service treatment records discloses that 
the Veteran has reported to numerous examiners that he 
stopped working and was no longer working due to the effects 
of his psychiatric disorder, for which service connection has 
not been established.  Private psychiatrists have varied in 
their assessment of the Veteran's current level of 
functioning due to his psychiatric disorder, although VA 
examiners have regularly assigned a GAF score of at least 60, 
indicating not more than moderate symptoms.  The record also 
shows that the Veteran has been in receipt of disability 
benefits from the Social Security Administration since 
November 1989, based solely on the effects of his psychiatric 
disorder.  

More importantly, though, few examiners have commented on the 
impact of the Veteran's service-connected disabilities on his 
daily activities or on his ability to work.  Although he 
filed his TDIU claim in September 2000, the treatment and 
examination records prior to June 2006 do not indicate that 
the Veteran's service-connected disabilities caused much more 
than moderate overall impairment in his ability to work.  
Prior to June 2006, a 60 percent combined rating was in 
effect.  As stated above, a high schedular rating which is 
assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  

Considering the Veteran's employment history, educational 
attainment and vocational experience in light of the medical 
evidence, the Board finds that the evidence does not 
establish that he was precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities prior to June 2006.  

However, on the basis of VA compensation examinations that 
were conducted in June 2006, increased ratings were assigned 
for three of the Veteran's service-connected disabilities, 
resulting in a combined disability rating of 90 percent, 
effective from June 24, 2006.  Moreover, an examiner on June 
24, 2006, having noted severe limitation of motion in the 
Veteran's knees due to pain, commented that his service-
connected bilateral patellofemoral dysfunction made it 
"in feasible [sic] to find job duties due to easy 
exacerbation of pain upon minimal movements as evidenced 
during physical examination."  The Board construes that 
statement as meaning that the Veteran is unemployable due to 
his service-connected knee disabilities.  

Therefore, the Board finds that the evidence shows that, 
beginning June 24, 2006, the Veteran was precluded from 
obtaining and retaining substantially gainful employment due 
to his service-connected disabilities.  

Accordingly, affording the Veteran the benefit of the doubt 
and considering the provisions of 38 C.F.R. § 3.321, the 
Board concludes that a TDIU should be assigned, effective 
from June 24, 2006.  38 U.S.C.A. § 5107(b).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Thus, the Board concludes 
that the veteran, in this instance, was not prejudiced by the 
lack of specific notice required by Vazquez-Flores prior to 
adverse decisions that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of April 2002 and March 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in March 2001.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the April 2002 and March 2003 
letters and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  Also, in March 2006, the RO 
notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include as secondary to service-connected 
disability, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) prior to June 24, 
2006, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) is allowed, 
beginning June 24, 2006, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


